DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 05/01/2019.  Claims 1, 5, 16, and 17 have been elected. Claims 2-4, 6-15, 18-19 have been non-elected. Therefore, claims 1, 5, 16, and 17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5, 16-17, are drawn to “a system and method for implementing a peer review based transfer of electronic tokens within a social network, the system comprising: a processor implemented social network comprising at least one database configured to maintain electronic accounts corresponding to members of said social network; at least one database configured to maintain records of electronic tokens associated with one or more electronic accounts corresponding to members of said social network; wherein the social network is implemented over a communication network and is configured for: maintaining a first type electronic token account and a second type electronic token account corresponding to each of a plurality of social network members, wherein: the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member; the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member; each first type electronic token account corresponding to the plurality of social network members is allocated a fixed number of units of the first type electronic token on a periodic basis, said allocated units of said first type electronic token having a defined expiry period; each second type electronic token account corresponding to the plurality of social network members is configured to maintain a non-transferable and perpetual record of second type electronic tokens received into said second type electronic token account; and units of second type electronic tokens are credited into a second type electronic token account associated with a first member in response to receiving an instruction for transfer of units of first type electronic tokens from a first type electronic token account associated with a second member, wherein (i) the credited number of units of second type electronic tokens is based on a predefined set of conversion rules, and (ii) the transferred units of the first type electronic tokens are debited from the first type electronic account associated with the second member.”, classified in G06Q50/01.
II. Claims 2-4, 6-15, 18-19, are drawn to “a system 101 and method 500 for processing and measuring non-monetary contributions comprising: a processor 201, wherein the processor 201 is configured to communicate with user devices 104 via a data communication channel; and a memory 203 coupled with the processor 201, wherein the processor is configured to execute programmed instructions stored in the memory 203 for: registering, one or more user with user device 104; authenticating, user with user device 104 by unique identification number; initializing, predefined parameters for transaction, wherein the parameters are related to non-monetary social contribution of user with user device 104 in the society; issuing, transaction points for registered users; initiating, transaction of points on verification of parametric conditions defined with the help of at least one of donation module 206 and transaction module 207; processing, the points received by user with user device 104; measuring, the points received by user with user device 104; and identifying, the user with device 104 receiving maximum quantity of points.”, classified in G06Q30/0279.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the claimed method for implementing a peer review based transfer of electronic tokens within a social network in Invention I can be practiced by another and is a different method than the a method for processing and measuring non-monetary contributions recited in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, including different electronic resources and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Ludomir Budzyn on 14 February 2022 a provisional election was made without traverse to prosecute the invention I, claims 1, 5, 16, and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-4, 6-15, 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitations of "units of second type electronic tokens are credited into a second type electronic token account associated with a first member in response to receiving an instruction for transfer of units of first type electronic tokens from a first type electronic token account associated with a second member".  Are these limitations of a first and a second type electronic token account referring to the previously recited first and second type electronic token account(s) in the maintaining steps? The Examiner suggests reciting “the second type electronic token account” and “the first type electronic token account” to correct the claims and remove the rejections.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



5.	Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
6.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and claim 5 is directed to a process (an act or step, or a series of acts or steps). Thus, each of the claims falls within one of the four statutory categories.
7.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
8.	Claims 1 and 5 recite:
“implementing a peer review based transfer of electronic tokens”, “units of second type electronic tokens are credited into a second type electronic token account associated with a first member in response to receiving an instruction for transfer of units of first type electronic tokens from a first type electronic token account associated with a second member, wherein (i) the credited number of units of second type electronic tokens is based on a predefined set of conversion rules, and (ii) the transferred units of the first type electronic tokens are debited from the first type electronic account associated with the second member”
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” groupings of abstract ideas because the series of steps describe peer review activities that take place between a first and second member which encompasses concepts related to “fundamental See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes [0004] Existing social networks suffer from certain fundamental drawbacks. A first drawback is that while such networks promote and encourage expression on the part of members, they fail to provide mechanisms for validating or verifying the genuineness of member generated content. In absence of any mechanisms for verifying member generated content, content on such social networks are found to be poorly suited for real world application of such data. [0005] Additionally, it has been found that peer review of content is inherently unreliable, as motivations for individual peer reviews are difficult to assess - which results in low confidence associated with such reviews. [0006] There is accordingly a need for social networks that ensure validation or verification of content, and for scoring confidence in such content - for enabling third party reliance on such content. There is additionally a need for social networks that can be configured to record social contributions of members, and to enable validation or verification of social contributions asserted by members. 

	As such, the limitations describe rules for conducting a peer review including transferring and debiting tokens from member accounts which pertains to performing "fundamental economic principles or practices".  The limitations also involve managing interactions between people because the steps encompass receiving an instruction for transfer of tokens from the second member to the first member which pertains to performing social activities. Therefore, the limitations describe peer review activities and the necessary transactions that occur between member accounts which are concepts that can be reasonably characterized as falling within the “certain methods of organizing human activity” grouping. As such, these steps as recited in the claim(s) are considered an abstract idea. 
 7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of:  “a system”, “a social network”, “a processor” “at least one database”, “a communication network” are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components (Fig. 1) performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
The other additional elements of: “maintain electronic accounts corresponding to members”, “maintain records of electronic tokens associated with one or more electronic accounts corresponding to members maintaining a first type electronic token account and a second type electronic token account corresponding to each of a plurality of social network members, wherein: the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member”, “the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member”, “each first type electronic token account corresponding to the plurality of social network members is allocated a fixed number of units of the first type electronic token on a periodic basis, said allocated units of said first type electronic token having a defined expiry period”, “each second type electronic token account corresponding to the plurality of social network members is configured to maintain a non-transferable and perpetual record of second type electronic tokens received into said second type electronic token account”  all add insignificant extra-solution activity to the judicial exception, (i.e., data gathering/storage). See MPEP 2106.05 (g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a system”, “a social network”, “a processor” “at least one database”, “a communication network “ add the words “apply it” with the judicial exception and amount to mere instructions to implement the abstract idea on a computer which does not provide an inventive concept.  
The other additional elements of: “maintain electronic accounts corresponding to members”, “maintain records of electronic tokens associated with one or more electronic accounts corresponding to members maintaining a first type electronic token 
However, the, the Alice and Symantec court decisions cited in MPEP 2106.05 (d)(II) indicated that “electronic recordkeeping” and “receiving or transmitting data over a network” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “maintaining” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
9.	Claims 16-17 are dependent of claims 1 and 5. 
Claims 16 and 17 recite “wherein one or both of the first and second type electronic tokens comprise tokens of a social currency” which serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (WO 2010/151626 A1) in view of Lee (US 2012/0271759 A1).
With respect to claims 1 and 5, James discloses 
a system and method for peer review based transfer of electronic tokens (Figs. 1 and 3, ¶ 0034: discloses a system 100 for distributing tokens.) within a social network 
the system comprising: 
a processor (¶ 0048: discloses the token server 330 can include one or more processors 334) implemented social network comprising at least one database (¶ 0048: discloses a database 332) configured to maintain electronic accounts corresponding to members of said social network (¶ 0048: discloses the token server 330 can maintain an account associated with each member.); 
at least one database configured to maintain records of electronic tokens associated with one or more electronic accounts corresponding to members of said social network (¶ 0048: discloses within each account the token server 330 can keep a balance of the number of cool coins, i.e., tokens in a user’s account.); 
wherein the social network (¶ 0048: discloses one or more social network websites 320) is implemented over a communication network (¶ 0048: discloses a network 340 such as the Internet.) and is configured for:
 maintaining (¶ 0018: discloses multiple classes of cool coins can exist.)
a first type electronic token account (¶ 0018: discloses gold coins can be the original or initial cool coins that all members receive when joining the service.) and a second type electronic token account corresponding to each of a plurality of social network members (¶ 0018: discloses purple cool coins can be provided to known influential individuals), 

the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member (¶ 0041: discloses a balance of tokens the user has that can be distributed. The token server 130 can store and/or monitor balances and/or exchanges of tokens.); 
the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member (¶ 0041: discloses a balance of tokens the user received from other members of the social network. The token server 130 can store and/or monitor balances and/or exchanges of tokens.); 
each first type electronic token account corresponding to the plurality of social network members is allocated a fixed number of units of the first type electronic token on a periodic basis (¶ 0018, 0044, 0046, 0049: discloses gold coins can be the original or initial cool coins that all members receive when joining the service…for example, a predetermined finite quantity of tokens can be added to the account of the user upon creation of a membership.); 
each second type electronic token account corresponding to the plurality of social network members is configured to maintain a non-transferable and perpetual record of second type electronic tokens received into said second type electronic token account (¶ 0016, 0046: discloses the user profile includes the number of cool coins received by other members or third parties. Allocation of a cool coin or token to an individual can reflect in perpetuity and in “real time” an accurate measure for members/user to reward/identify the persons they find “cool” or desirable or admirable at a given time.); and 

wherein (i) the credited number of units of second type electronic tokens is based on a predefined set of conversion rules (¶ 0018: discloses one purple coin can be equivalent in value to ten gold coins.), and 
(ii) the transferred units of the first type electronic tokens are debited from the first type electronic account associated with the second member. (¶ 0042: discloses the user of computer terminal 150 can select another member from the list of members and send one or more signals to the token server 130 indicating a number of tokens from the balance of tokens the user has to distribute to the selected member. The token server 130 can receive the signal and distribute the tokens based on the signal, i.e., reduce the balance of tokens the user has to distribute and increase the balance of tokens the selected user has received.)
	As taught by the James reference in at least ¶ 0018, 0044, 0046, 0049 discloses gold coins can be the original or initial cool coins that all members receive when joining the service…for example, a predetermined finite quantity of tokens can be added to the account of the user upon creation of a membership.  James does not explicitly disclose the limitation of said allocated units of said first type electronic token having a defined expiry period.
However, Lee which is pertinent in art to the claimed invention is related to a voting system of registered members that vote by transferring one or more non-redeemable tokens in their account to the accounts of content providing contributing members based upon how useful the voting members found the content to be. (¶ 0007)
 	said allocated units of said first type electronic token having a defined expiry period (¶ 0012-0014: discloses silver tokens “NRTs” not given away after a certain time period and/or after a certain number of times a registered user has logged in to the website will expire automatically. For example, silver tokens “NRTs” still remaining in a registered user’s account will expire after ten days from the time issuance of the silver tokens “NRTs”)
	As such, the Lee reference teaches it was known in the state of the art to define a certain time period for the NRTs to expire. Also, the James and Lee references teach providing a certain number of tokens/coins to a voting member account for the purpose of transferring tokens/coins to a contributing member’s account.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of James to include the features of said allocated units of said first type electronic token having a defined expiry period, as disclosed by Lee to achieve the claimed invention.  As disclosed by Lee, the motivation for the combination would have been to incentivize voting members 

With respect to claims 16 and 17, the combination of James and Lee discloses the system and method,
wherein one or both of the first and second type electronic tokens comprise tokens of a social currency. (¶ 0011, 0016, 0024: James discloses in the token system allocation of a cool coin or token to an individual person/product/thing can reflect not only their favorable opinion of that object/person at that moment but in perpetuity and in “real time”.  This can provide for members/users to reward/identify the behavior/products/persons/trends the find “cool” or desirable or admirable at a given time. Cool coins can be currency that members give to those they identify as influential, special, or cool. Because cool coins are currency unique to the service, cool coins help marketers identify the most popular members of various websites, social networks, and communities both online and offline.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perez (US 2016/0148324 A1) – (Abstract - the online platform may provide a predetermined amount of supportive credit to each user-artist to download desired uploads from a second user-artist account. The online platform may also 
Sadeghpour (US 2015/0310568 A1) – (Abstract - the computer implemented methods and social networking systems for rewarding an act that merits an award. Certain implementations of the subject method includes i) providing an award sender with a user interface on a computer system which allows the award sender to select an award recipient, ii) providing the award sender with an option to create an award and/or select from a preexisting award template using the user interface, wherein the award comprises an award category, iii) sending an award sender-created award and/or award sender-selected award to the award recipient based on the award sender's selection of the award recipient for having performed an act that merits an award, and iv) posting content regarding the award received by the recipient on a communally accessible (e.g., public) online platform.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629